Slip Op. 04-38
               UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                       :
ALZ N.V.,                              :
                                       :
            Plaintiff,                 :
                                       :
      v.                               :      Before: WALLACH, Judge
                                       :      Court No.: 01-00834
UNITED STATES,                         :
                                       :
            Defendant,                 :
                                       :
      and                              :
                                       :
ZANESVILLE ARMCO INDEPENDENT :
ORGANIZATION, et al.,                  :
                                       :
            Defendant-Intervenors.     :
____________________________________:


                                  JUDGMENT ORDER


        Upon consideration of the Department of Commerce’s (“Commerce”) Final Results of
Redetermination Pursuant to Court Remand (“Remand Determination”), filed pursuant to this
court’s decision and order in ALZ N.V. v. United States, Slip Op. 03-81 (July 11, 2003); the
parties having filed no comments contesting Commerce’s Remand Determination; the court
having reviewed Commerce’s Remand Determination and all pleadings and papers on file herein,
and good cause appearing therefore, it is hereby

     ORDERED that Commerce’s Remand Determination is in accordance with this court's
Remand Order of July 11, 2003; and it is further

         ORDERED that Commerce’s Remand Determination is sustained.



                                                 /s/   Evan J. Wallach, Judge

Dated:         April 22, 2004
               New York, New York